       Case 3:15-cv-00386-FM Document 154 Filed 10/22/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TEXAS
                          EL PASO DIVISION

DANIEL VILLEGAS,                        §
                                        §
           Plaintiff,                   §
                                        §
v.                                      §        No. 3:15-CV-386-FM-LS
                                        §
CITY OF EL PASO, ALFONSO MARQUEZ,       §
CARLOS ORTEGA, SCOTT GRAVES,            §
KEMMIT BELLOWS, EARL ARBOGAST,          §
RAY SANCHEZ, HECTOR LOYA, and           §
UNKNOWN EMPLOYEES OF THE CITY           §
OF EL PASO,                             §
                                        §
           Defendants.                  §

     DEFENDANT’S HECTOR LOYA, JR., SCOTT GRAVES, EARL ARBOGAST,
       AND RAY SANCHEZ UNOPPOSED MOTION FOR EXTENSION OF TIME
            TO FILE THEIR RULE 12 MOTIONS IN RESPONSE TO
                 PLAINTIFFS’ THIRD AMENDED COMPLAINT

               TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Defendants Officers Hector Loya, Jr., Scott

Graves, Earl Arbogast, and Ray Sanchez, by and through their

attorneys of record, and file this their Unopposed Motion for

Extension of Time to File His Rule 12 Motions in Response to

Plaintiffs’ Third Amended Complaint, and in support thereof would

show the Honorable Court as follows:

1.    Plaintiff filed his Third Amended Complaint, (Doc. # 153)

on October 19, 2019.     Accordingly, the Officers’ Answers or Rule

12 motions to dismiss would be due on November 4, 2019.

2.    In order to properly defend against the accusations

contained in Plaintiff’s Third Amended Complaint, (Doc. # 153),

Officers Hector Loya, Jr., Scott Graves, Earl Arbogast, and Ray
      Case 3:15-cv-00386-FM Document 154 Filed 10/22/19 Page 2 of 3



Sanchez, through counsel, will need to insure that their rights

pursuant to the doctrine of qualified immunity are properly

invoked, by way of a Rule 12(b)(6) Motion to Dismiss.

3.   Counsel for the Officers just finished a trial in a case

styled the State v. Gomez, an officer-involved shooting criminal

trial which began on October 3, 2019, in the 120th District Court

of El Paso County, Texas, and concluded on October 17, 2019.

Additionally, Lead Counsel, Jim Darnell started another trial on

October 22, 2019, in State v. Sullivan, Cause No. CR1800857

pending in Jeff Davis County, Texas.      The Sullivan case is a

murder trial and it is expected to last until November 2, 2019.

Undersigned counsel have four (4) Rule 12 motions due in this

cause and it would present a severe hardship to counsel to draft

all four (4) Rule 12 motions on file without sufficient

preparation time.

4.   Counsel for Officers Hector Loya, Jr., Scott Graves, Earl

Arbogast, and Ray Sanchez     has spoken with Sam Heppell, counsel

for Plaintiffs, who is in agreement with the relief requested

herein.

5.   Officers Hector Loya, Jr., Scott Graves, Earl Arbogast, and

Ray Sanchez request, by agreement of the Plaintiffs, that their

deadline to file their Rule 12 motions is extended until December

2, 2019.

     WHEREFORE, PREMISES CONSIDERED, Officers Hector Loya, Jr.,

Scott Graves, Earl Arbogast, and Ray Sanchez, pray that this
      Case 3:15-cv-00386-FM Document 154 Filed 10/22/19 Page 3 of 3



Court grant their Unopposed Motion for Extension of Time to File

His Rule 12 Motions in Response to Plaintiff’s Second Amended

Complaint and extend the deadline until December 2, 2019.



                                       Respectfully submitted,

                                       JIM DARNELL, P.C.
                                       310 N. Mesa, Suite 212
                                       El Paso, Texas 79901
                                       Phone: (915)532-2442
                                       Fax:     (915)532-4549



                                       By: /s/ Jeep Darnell
                                          Jim Darnell
                                          Jdarnell@jdarnell.com
                                          TX State Bar No. 05391250
                                          NM State Bar No. 148187

                                          Jeep Darnell
                                          Jedarnell@jdarnell.com
                                          TX State Bar No. 24075845
                                          NM State Bar No. 143950

                                       Attorneys for Officers Hector
                                       Loya, Jr., Scott Graves, Earl
                                       Arbogast, and Ray Sanchez




                       CERTIFICATE OF SERVICE


     I hereby certify that on this 22nd day of October, 2019, a
true and correct copy of the foregoing document has been
electronically filed via the CM/ECF system.



                                       /s/ Jeep Darnell
                                       Jeep Darnell
